ORDER

PER CURIAM.
In this consolidated appeal, appellant, Tommy Harper (“defendant”), appeals the judgment of the Circuit Court of the County of St. Louis after a jury found him guilty of murder in the second degree, and appeals the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the claims of trial error are without merit. We further find the judgment of the motion court is based on findings of fact that are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court pursuant to Rules 84.16(b) and 30.25(b). A memorandum, solely for the use of the parties involved, has been provided.